Title: From John Adams to Joseph Milligan, 23 August 1818
From: Adams, John
To: Milligan, Joseph,Gideon, Jacob, Jr.



Gentlemen
Quincy Aug—23 1818

I must repeat my thanks to you for the Volume of the Federalist. The paper the type the execution the elegance of the binding as well as its solidity are proofs of the improvement of the Arts at the seat of Government.
This great & excellent national work will be esteemed in America as a Classical productional as long as our National Constitution & the language in which it is written shall endure. I mean not by this however to approve of everything in it.
It shall be placed among the choisest books on my shelves and shall be a constant Memento of the thanks that are due to you from your most obedient & humble Servant

John Adams